Filed 05/07/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2020 ND 88

State of North Dakota,                                Plaintiff and Appellee
     v.
Justin Keith Burow,                               Defendant and Appellant

                               No. 20190382

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Cherie L. Clark, Judge.

AFFIRMED.

Per Curiam.

Joseph K. Nwoga, Jamestown, ND, for plaintiff and appellee.

Scott R. Sandness, Jamestown, ND, for defendant and appellant; submitted on
brief.
                               State v. Burow
                                No. 20190382

Per Curiam.

[¶1] Justin Burow appeals from a criminal judgment entered after a jury
found him guilty of committing simple assault on a correctional institution
employee in violation of N.D.C.C. § 12.1-17-01(2)(a), a class C felony. Burow
argues the evidence presented at trial is insufficient to support the verdict.
Having reviewed the evidence in a light most favorable to the verdict, see State
v. White, 2017 ND 51, ¶ 17, 890 N.W.2d 825, we conclude the evidence is
sufficient to sustain the verdict. We summarily affirm the criminal judgment
under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Jerod E. Tufte
     Lisa Fair McEvers




                                       1